Citation Nr: 0213440	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 23, 1955 to June 
24, 1955.  

The veteran filed an initial claim of entitlement to service 
connection for heart disease in December 1955.  His claim was 
denied in a January 11, 1956 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  The veteran was notified of 
that decision by letter from the RO dated January 12, 1956.  
He did not appeal that decision.

In August 1996, the veteran filed another claim of 
entitlement to service connection for heart disease.  That 
claim was denied in a February 22, 1997 RO rating decision, 
based on a lack of new and material evidence which was 
sufficient to reopen the claim.  He perfected a substantive 
appeal via a VA Form 9 filed on June 2, 1997.  However, in 
communications received at the RO on June 18, 1997 and July 
7, 1997, the veteran indicated that he wished to withdraw his 
appeal.

In August 1998, the veteran submitted a statement in which he 
indicated that he wished to reopen his previously-denied 
claim of entitlement to service connection for heart disease.  
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2000 decision of the RO which 
denied reopening the previously-denied claim of entitlement 
to service connection for a heart condition on the basis that 
new and material evidence had not been submitted.


FINDINGS OF FACT

1.  In a February 1997 rating decision, VA denied reopening 
the veteran's claim of entitlement to service connection for 
a heart condition on the basis that new and material evidence 
had not been submitted.  The veteran filed a notice of 
disagreement and substantive appeal, but subsequently 
withdrew his appeal before the Board promulgated a decision.

2.  Evidence submitted since the February 1997 denial of the 
veteran's claim does not bear directly and substantially upon 
the specific matter under consideration.  The evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating decision 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

2.  The February 1997 decision, which denied reopening a 
claim of entitlement to service connection for a heart 
condition, is final and the claim is not reopened.  
38 U.S.C.A. §  7105 (West 1991 & Supp. 2002); 38 C.F.R. §§  
3.104(a), 20.204(b)(c), 20.302, 20.1103 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that he incurred a heart 
condition in service.  Specifically, he contends that a 
diagnosis of heart disease was made during his first month on 
active duty, that the statutory presumption of soundness is 
applicable, and that service connection should therefore be 
granted.  

As will be discussed in greater detail below, the veteran 
filed a claim to reopen in August 1996, which was denied in a 
February 1997 RO decision.  The veteran was notified of that 
decision in a letter dated in March 1997.  While the veteran 
did appeal that decision, he subsequently withdrew his appeal 
in a statement received in July 1997.  Implicit in the 
veteran's claim is the contention that new and material 
evidence has been submitted with which to reopen his claim 
since the last final RO decision. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  The VCAA revises VA's obligations 
in two significant ways.  First, VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.   See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

In this regard, the Board notes that in the November 2000 
SOC, the RO informed the veteran of the provisions of 
38 C.F.R. § 3.156.  See the SOC, pages 5-6.  The RO 
previously informed the veteran that new and material 
evidence was needed to reopen his claim in a letter dated in 
October 1998.  The veteran was further informed of the 
enactment of the VCAA and what evidence was needed to grant a 
service connection claim, in a letter dated in February 2001.  
The veteran acknowledged receipt of information pertaining to 
the VCAA later in February 2001.  In a November 2001, VA Form 
21-4138, Statement in Support of Claim, the veteran informed 
the RO that he had "...no more information other than what [he 
had] all ready sent...which should be enough."  It is thus 
clear from the record that the veteran has been provided 
notice as well as an opportunity to present evidence and 
argument in support of his claim. 

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran and his representative 
have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 
(2001). Service connection may also be granted for a disease, 
which is diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2001); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2001).  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. See 38 C.F.R. 
§ 20.204(b).  Withdrawal of an appeal may be made by the 
veteran or by his representative with the express written 
consent of the veteran. See 38 C.F.R. § 20.204(c).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
1991), VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.   "If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Factual Background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
February 1997 denial of the veteran's claim to reopen.  
Following this review, the Board will describe the evidence 
submitted since the February 1997 denial.  

The "old" evidence

The veteran's May 1955 enlistment physical examination and 
accompanying report of medical history were pertinently 
normal.  

The veteran's service medical records reveal that three days 
after entering service, and before beginning of boot camp, 
the veteran was given a routine physical examination at the 
United States Marine Corps Recruit deport in Parris Island, 
South Carolina, which disclosed a harsh systolic murmur of 
the heart.  In a June 1955 Report of Board of Medical Survey, 
the veteran was diagnosed with congenital heart disease, 
specifically auricular septal defect.  The diagnosed heart 
disease was found not to have been incurred in the line of 
duty and further, due to the veteran's short period of 
service, the condition was found to exist prior to service.  
The veteran was separated from the service after service a 
total of one month and two days.  

As noted in the Introduction, the veteran filed an initial 
claim of entitlement to VA benefits for heart disease in 
December 1955.  

In the January 11, 1956 rating decision, the RO denied the 
veteran's claim.  In essence, the RO determined that the 
veteran's heart disorder was a constitutional or 
developmental abnormality which was not a disability under 
the law and which was not aggravated by his short period of 
military service.  The veteran did not appeal that decision.

Another application for entitlement to service connection for 
a heart condition was received by VA in August 1996.  In 
connection with his claim to reopen, the veteran submitted 
outpatient treatment records dated between April 1996 and 
September 1996, which contained reference a past medical 
history of hypertension.

The February 1997 RO decision

The February 1997 rating decision denied reopening a claim of 
entitlement to service connection for a heart condition on 
the basis that the veteran failed to submit new and material 
evidence.  The RO based its decision on a lack of evidence 
showing that the currently claimed heart condition was 
related to his brief period of military service. The veteran 
was notified of the decision in a letter dated in March 1997.  
The record reflects that the veteran filed a notice of 
disagreement and substantive appeal, but subsequently 
withdrew his appeal in July 1997.  In August 1998, the 
veteran requested that his claim be reopened.  

The additional evidence
 
Additionally submitted evidence received since February 1997 
consists of: copies of the veteran's May 1955 enlistment 
physical and report of medical history and the June 1955 
Report of Board of Medical Survey; a VA examination report 
dated in May 2001; VA outpatient treatment reports dated 
between September 1997 and September 2001; and statements 
from the veteran.  

The veteran was given a VA examination in May 2001.  He 
complained of chest pain and shortness of breath with 
activity.  He gave a history of having been hospitalized in 
service for chest pains and shortness of breath.  The 
examiner noted that a review of the veteran's service medical 
records was negative for admission to the hospital for chest 
pain.  The veteran also provided a past medical history of 
chronic obstructive pulmonary disease (COPD), hypertension, 
gastroesophageal reflux disease, diverticular disease, 
chronic degenerative arthritis, and chronic tobacco abuse.  
Physical examination revealed epigastric chest pain radiating 
to the left shoulder.  An examination of his cardiovascular 
system found the point of maximal impulse in the fifth 
intercostal space at the midclavicular line, regular rate and 
rhythm, normal S1 and S2, no appreciable systolic or 
diastolic murmur, and pulses 2+ and equal bilaterally.  An 
echocardiogram was obtained and found no evidence of a 
ventricular or atrial septal defect.  

The examiner opined that intermittent chest pain and 
shortness of breath with activity may represent coronary 
artery disease, but they were not related to the  congenital 
heart disease diagnosed at the time of discharge from the 
service.  The examiner indicated that the echocardiogram 
taken that day contained no evidence of an abnormal 
connection between the atria or ventricle and that it was 
unclear what condition the veteran suffered from at the time 
of discharge; however, such condition was not related to his 
current complaints of chest pain.  The veteran was also found 
to have hypertension under fair control and COPD.  The 
examiner concluded that the empiric diagnosis of congenital 
heart disease made many years earlier was not corroborated by 
the current examination and further, that the veteran's 
present complaints of chest pain and shortness of breath were 
not due to congenital heart disease.  
  
VA outpatient treatment records show treatment for 
unspecified essential hypertension.  X-ray reports revealed 
normal heart size.  Examinations of the cardiovascular system 
revealed no murmurs.   No findings were made linking any 
current hypertension to the veteran's military service.

Also on file are various statements submitted by the veteran.  
The veteran in essence contends that heart disease did not 
exist prior to service, the statutory presumption of 
soundness has not been rebutted, and that his current heart 
condition is related to his period of active duty service.

Analysis

Although the veteran argued in his notice of disagreement 
that the instant appeal is a new claim, the Board finds that 
the veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a heart 
condition.  See Ashford v. Brown, 10 Vet. App. 120 (1997) 
[reliance upon a new etiological theory is insufficient to 
transform a claim which has been previously denied into a 
separate and distinct, or new, claim].   

The veteran's claim of entitlement to service connection for 
a heart condition was originally denied in an unappealed 
January 1956 RO rating decision.  The veteran filed a claim 
to reopen in August 1996.  In a February 1997 RO rating 
decision he was found not to have submitted new and material 
evidence, i.e. he did not submit evidence showing a nexus 
between the claimed heart condition and service.  While the 
veteran did appeal that decision, he withdrew his appeal and 
it became final. 
See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.204, 20.302, 20.1103 (2001).  Accordingly, as 
explained above, new and material evidence must be submitted 
to reopen the claim.  The Board observes that there must be 
new and material evidence as to any aspect of the veteran's 
claim which was lacking at the time of the last final denial 
in order to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The previous denial of the veteran's claim to reopen in 
February 1997 was based on the absence of a nexus opinion 
relating the claimed heart condition to the veteran's period 
of active military service.  The medical evidence received by 
VA since February 1997 is new, in that it was not previously 
of record.  However, it is not relevant and probative with 
respect to the crucial matter of a nexus between any current 
heart condition and service.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability].  

The veteran has not submitted a medical nexus opinion which 
service to link his current cardiovascular problems to his 
military service.  Indeed, the only medical nexus evidence of 
record is against the veteran's claim.  In essence, the May 
2001 VA examiner indicated that the harsh systolic murmur 
over the heart and auricular septal defect diagnosed upon 
discharge from service were not found on VA examination in 
May 2001 and that any current cardiovascular disability is 
not related to the veteran's military service.   Because 
there is no medical evidence that chest pains, shortness of 
breath, or hypertension is etiologically related to service, 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

With respect to the veteran's statements that his current 
heart condition did not pre-exist service or is otherwise 
related to his period of active military service, such 
statements cannot be used either challenge the 1955-56 
medical findings that he had a congenital or developmental 
abnormality which was not aggravated by service, or to 
establish either a current disability or a nexus between a 
current disability and service.  It is now well established 
that a layperson without medical training is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108." 

In short, the veteran has not submitted competent medical 
evidence which serves to establish that his heart disease 
began in service, was aggravated by service, or which serves 
to link his current complaints of chest pain, shortness of 
breath and hypertension to service.  The evidence which has 
been presented since February 1997 is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
heart condition is unsuccessful.  

The Board notes that the veteran has devoted portions of his 
communications to expressions of disagreement with the 
previous final RO rating decisions.  The Board does not 
interpret these statements as a claim of clear and 
unmistakable error (CUE) with respect to such decisions.  See 
38 C.F.R. § 3.105 (2001).  The Court has indicated that a CUE 
claim involves more than a simple disagreement as to how the 
facts were weighed or evaluated.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Should the veteran wish to file a claim of 
CUE with the RO, he is of course free to do so.  In the 
absence of an adjudicated CUE claim, the Board is not free to 
address such matters.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  

In short, the recently submitted evidence is not new and 
material and the veteran's claim of entitlement to service 
connection for a heart condition is not reopened.  The 
benefit sought on appeal remains denied.  

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  



ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a heart condition not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

